Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Pierre-Richard Edouard, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-3375
Decision No. CR4558

Date: March 24, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), through an administrative
contractor, revoked the Medicare enrollment and billing privileges of Pierre-Richard
Edouard, M.D. (Dr. Edouard or Petitioner) because he failed to provide documentation,
based on a CMS request, related to numerous Medicare claims involving home health
services that Dr. Edouard ordered or certified. Petitioner requested a hearing to dispute
the revocation. CMS subsequently moved for summary judgment. Because there is no
dispute that Petitioner failed to provide five of the requested documents, I grant CMS’s
motion for summary judgment and affirm the revocation of Petitioner’s Medicare
enrollment and billing privileges for a period of one year.

I. Background and Procedural History

Dr. Edouard is a physician licensed to practice medicine in the state of Florida and,
therefore, a supplier for purposes of the Medicare program. See 42 U.S.C. § 1395x(d);
42 C.F.R. §§ 400.202 (definition of Supplier), 410.20(b)(1); CMS Exhibit (Ex.) 23 at 8.
In a January 30, 2015 initial determination, CMS’s administrative contractor revoked
Petitioner’s Medicare billing privileges, effective March 1, 2015, for the following
reason:
42 CFR § 424.535(a)(10) Failure to Document or Provide
CMS Access to Documentation

On October 15, 2014, Safeguard Services, LLC (SGS)
requested 40 medical records for 40 beneficiaries for whom
Pierre-Richard Edouard had ordered and certified [home
health] services. On November 18, 2014, SGS received
partial medical records from Pierre-Richard Edouard and his
attorney . . . in which two of the requested beneficiaries[’]
medical records were not submitted and 22 of the
beneficiaries’ records were incomplete.  Pierre-Richard
Edouard failed to submit any written and electronic
documents relating to written orders and certifications and
request for home health services, specifically the plan of care,
face-to-face forms, verbal orders and prescriptions for two of
the beneficiaries requested.

CMS Ex. | at 3 (emphasis in original). CMS’s administrative contractor barred
Petitioner from re-enrolling in the Medicare program for one year. Jd. at 4.

Petitioner timely requested reconsideration of the revocation determination. CMS Ex. 1
at 1; CMS Ex. 23. On May 13, 2015, the CMS administrative contractor upheld its initial
determination. Petitioner (P.) Ex. H.

Petitioner timely requested a hearing. On August 7, 2015, I issued an Acknowledgment
and Pre-Hearing Order (Order) establishing deadlines for the submission of pre-hearing
exchanges. In accordance with the Order, CMS filed its pre-hearing exchange, which
included a motion for summary judgment and brief, and 23 exhibits (CMS Exs. 1-23).
Petitioner filed an initial brief and opposition to summary judgment (P. Br.), and nine
exhibits (P Exs. A-I). CMS then filed a reply brief (CMS Reply Br.).

IL. Issues
This case presents three issues:
1. Whether CMS is entitled to summary judgment;

2. Whether CMS had a legitimate basis to revoke Petitioner’s Medicare
enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(10); and

3. Whether Petitioner was prejudiced by CMS’s failure to comply with his
discovery requests.
Il. Jurisdiction

I have jurisdiction to hear and decide this case. See 42 C.F.R. §§ 498.3(b)(17),
498.5(1)(2); see also 42 U.S.C. § 1395ec(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis’

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to establish regulations governing the enrolling of providers and suppliers in
the Medicare program. 42 U.S.C. § 1395cc(j)(1)(A). The Secretary promulgated
enrollment regulations in 42 C.F.R. part 424, subpart P. See 42 C.F.R. §§ 424.500-.570.
The regulations provide CMS with the authority to revoke the billing privileges of an
enrolled provider or supplier if CMS determines that a provider or supplier violated a
provision in 20 C.F.R. § 424.535(a).

A provider or supplier may request reconsideration of an initial determination to revoke
his or her billing privileges. 42 C.F.R. §§ 498.5(/)(1), 498.22(a). If dissatisfied with the
reconsidered determination, the provider or supplier may request a hearing before an
Administrative Law Judge (ALJ). Id. § 498.5(/)(2). When appropriate, ALJs may decide
a case arising under 42 C.F.R. part 498 by summary judgment. Livingston Care Ctr. v.
U.S. Dep’t of Health & Human Servs., 388 F.3d 168, 172 (6th Cir. 2004) (citing
Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743 (6th Cir. 2004)). “Matters
presented to the ALJ for summary judgment will follow Rule 56 of the Federal Rules of
Civil Procedure and federal case law . . . .”. Civil Remedies Division Procedures § 19(a).
As stated by the United States Supreme Court:

Rule 56(c) of the Federal Rules of Civil Procedure provides
that summary judgment ‘shall be rendered forthwith if the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.’
By its very terms, this standard provides that the mere
existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no
genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

' My findings of fact and conclusions of law are set forth in italics and bold font.
To determine whether there are genuine issues of material fact for an in-person hearing,
the ALJ must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor.

I. Summary judgment is appropriate.

Petitioner disputes some of CMS’s assertions that the requested documents were not
provided and Petitioner disputes whether he was required to provide some of the
requested documents. P. Ex. I. However, it is undisputed that some of the requested
documents were not provided, and that Petitioner was required to provide those
documents. Petitioner’s undisputed failure to provide some of the requested documents
provides a basis for summary judgment because Petitioner’s arguments related to them
are legal in nature.

As summarized above, a CMS contractor requested the medical documentation for 40
beneficiaries. In its initial determination, the CMS contractor stated that Petitioner did
not provide any medical documentation for two beneficiaries and that Petitioner provided
incomplete medical documentation for 22 beneficiaries. CMS Ex. | at 3. Now, in its
motion for summary judgment, CMS asserts that Petitioner’s billing privileges were
properly revoked based on a shortened list of beneficiaries for whom CMS asserts that
Petitioner did not provide all of the requested documentation. CMS submitted a chart
that specifies the documents Petitioner failed to provide related to 18 beneficiaries. CMS
Br. at 10-11 (Appendix). Further, for purposes of summary judgment, CMS accepted
that Petitioner did not treat the two beneficiaries for whom Petitioner provided no
documentation. See CMS Reply Br. at 2 n.1.

In his reconsideration request, Petitioner asserted that he was not provided a definite
statement of the requested documents that CMS’s contractor determined were missing.
Instead, Petitioner argues that the CMS contractor instructed Petitioner “to go on a
fishing expedition to ‘look through the 40 charts’ it requested to self-determine whatever
concluded deficient practices exist... .”” CMS Ex. 23 at 5. Petitioner also asserted that
the CMS contractor did not comply with Petitioner’s requests for more information
regarding the missing documents on which the CMS contractor based the revocation.
CMS Ex. 23 at 9-10. In his hearing request, Petitioner stated that he would submit
recently obtained evidence “confirming that it did submit the requested patient
information ....” Hearing Request at 3. In his pre-hearing exchange Petitioner
responded to CMS’s chart that specified the documents Petitioner allegedly failed to
provide to the CMS contractor for 18 beneficiaries. P. Ex. I. However, Petitioner did not
submit additional substantive evidence related to the 18 beneficiaries identified by CMS
and failed to account for all of the missing documents identified by CMS in its chart.
Therefore, I conclude that Petitioner does not dispute that it failed to submit to the CMS
contractor all unaccounted for documentation identified by CMS in the appendix to its
brief in this case.
For purposes of summary judgment, I draw all reasonable inferences in favor of Dr.
Edouard. I accept as true that at the lower levels of appeal, the CMS contractor did not
provide a statement of all of the specific documents missing from Petitioner’s submission
to CMS, despite his requests for such a statement. P. Br. at 13-14. I also accept as true
that Petitioner instructed his prior attorney to comply with the CMS contractor’s requests,
and that Petitioner provided access to all documentation in his possession. P. Br. at 8, 14.
I further accept as true that throughout this process Petitioner attempted to provide CMS
with all requested documentation. CMS Br. at 13.

2. CMS was authorized to revoke Petitioner’s Medicare enrollment and
billing privileges pursuant to 42 C.F.R. § 424.535(a)(10) because
Petitioner did not dispute that he failed to maintain and/or provide
CMS with copies of two plans of care and three verbal orders for
beneficiaries who were certified by Petitioner as needing home health
services.

In April 2014, an investigator with a CMS contractor interviewed Dr. Edouard regarding
patients for whom Dr. Edouard had ordered durable medical equipment and home health
services. CMS Ex. 2; P. Ex. B. On October 15, 2014, the CMS contractor requested by
letter “any and all documentation that supports the billed services” for 40 beneficiaries
for whom Petitioner had ordered/certified home health services. CMS Ex. 3. The letter
provided a list of the beneficiaries in question as well as a non-exhaustive list of the types
of documents that Petitioner was required to provide for each of the beneficiaries,
including “Plans of Care” and “Verbal Orders.” CMS Ex. 3 at 1, 4.

On November 17, 2014, Petitioner’s attorney submitted documents in response to CMS’s
request, noting that two of the named beneficiaries neither appeared in Petitioner’s
electronic medical records nor in Petitioner’s stored patient charts. CMS Ex. 4 at 1.
Nevertheless, Petitioner submitted over 2,000 pages of documents to the CMS contractor
related to 38 beneficiaries. CMS Exs. 4-22. The CMS contractor determined that
Petitioner did not submit all of the documents requested for all of the beneficiaries in
question and revoked Petitioner’s enrollment and billing privileges. CMS Ex. | at 1.

CMS may revoke a provider’s or supplier’s billing privileges if:

(i) The provider or supplier did not comply with the
documentation or CMS access requirements specified in
§ 424.516(f) of this subpart.

(ii) A provider or supplier that meets the revocation criteria
specified in paragraph (a)(10)(i) of this section, is subject
to revocation for a period of not more than 1 year for
each act of noncompliance.
42 C.F.R. § 424.535(a)(10); see also 42 U.S.C. § 1395u(h)(9). Of importance in this
case, 42 C.F.R. § 424.516(f)(2) states:

(i) A physician who orders/certifies home health services
and the physician or, when permitted, other eligible
professional who orders items of DMEPOS or clinical
laboratory or imaging services is required to —

(A) Maintain documentation (as described in
paragraph(f)(2)(ii) of this section) for 7 years from
the date of the service; and

(B) Upon request of CMS or a Medicare contractor,
to provide access to that documentation (as
described in paragraph (f)(2)(ii) of this section).

(ii) The documentation includes written and electronic

documents (including the NPI of the physician who
ordered/certified the home health services and the NPI
of the physician or, when permitted, other eligible
professional who ordered the items of DMEPOS or the
clinical laboratory or imaging services) relating to
written orders or certifications or requests for
payments for items of DMEPOS and clinical laboratory,
imaging, and home health services.

42 C.F.R. § 424.516(f)(2) (emphasis added).

Even if I accept every dispute that Petitioner raised in his pre-hearing exchange with
regard to the specific list of documents that CMS alleges that Petitioner failed to provide
(compare CMS Br. at 10-11 with P. Ex. I), Petitioner still did not dispute that he failed to
provide two plans of care and documentation of three verbal orders for home health
services. The following is the list of undisputed documents that Petitioner failed to
provide to CMS:

1. Beneficiary A.C.: Petitioner did not provide a verbal order for the February 19,
2013 plan of care. See CMS Br. at 10; P. Ex. Tat 1.

2. Beneficiary I.R.: Petitioner did not provide a plan of care for April 11, 2013. See
CMS Br. at 10; P. Ex. I at 2.

3. Beneficiary A.R.: Petitioner did not provide a verbal order for October 7, 2011.
See CMS Br. at 10; P. Ex. I at 2.
4. Beneficiary G.S.: Petitioner did not provide either a plan of care or a verbal order
for August 15, 2012. See CMS Br. at 11; P. Ex. I at 3 (acknowledging the plan of
care may have been lost during transition to electronic medical records).

I agree with the conclusion in Carlos E. Fossi, M.D., DAB CR3294, at 11 (2014), that the
statutory requirement under 42 U.S.C. § 1395x(m), i.e., that home health services be
provided in accordance with a plan of care, means “that a plan of care is related to an
order for home health services, and is a document that must be maintained by a physician
certifying or recertifying home health services and made accessible to CMS upon
request.” See also 42 C.F.R. § 424.22(a)(1)(iii). By extension, I also conclude that when
a physician does not initially sign a plan of care, a record of a physician’s verbal order for
the home health services, as required by 42 C.F.R. § 409.43, must also be maintained and
made accessible to CMS on request.

When CMS’s contractor determined that Dr. Eduoard failed to provide all of the
requested documentation, including the above-referenced plans of care and records of
verbal orders, it was then authorized to revoke Dr. Eduoard’s Medicare enrollment and
billing privileges. 42 C.F.R. § 424.535(a)(10). Here, there is no dispute that Petitioner
did not provide these five requested documents to CMS. CMS Br. 10-11; P Ex. I.
Further, Dr. Edouard did not assert that he was not required to provide these five
requested documents. Therefore, CMS had a legitimate basis to revoke Petitioner’s
Medicare enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(10).

3. Petitioner did not avail himself of the opportunity to file a corrective
action plan (CAP) with the CMS contractor, and Petitioner received
sufficient notice of the factual basis for revocation to defend himself
during this de novo proceeding.

Petitioner argues that the CMS contractor failed to provide specific information
concerning the factual basis for the revocation, which impeded his ability to create a CAP
and defend himself against revocation. For the reasons stated below, I reject Petitioner’s
argument.

The January 30, 2015 initial determination provided Petitioner with notice that he had 30
days to file a CAP with the CMS contractor. CMS Ex. | at 3. It appears that Petitioner
unsuccessfully attempted to obtain information from the CMS contractor following the
initial determination to revoke Petitioner’s Medicare enrollment and billing privileges.
P. Ex. D; P. Ex. E; P. Ex. G at 3. Petitioner argues that the lack of responses from the
CMS contractor to his discovery requests resulted in Petitioner being unable to file a
CAP.
As an initial matter, supplier revocation appeals from the reconsidered determination
stage through Departmental Appeals Board review are governed by the procedures set
forth in 42 C.F.R. part 498 (42 C.F.R. §§ 405.803(a), 424.545(a), 498.5(/)). Those
regulations “do not expressly provide for the use of . . . pre-hearing discovery tools
available under the Federal Rules of Civil Procedure.” Oaks of Mid City Nursing and
Rehab. Ctr., DAB No. 2375, at 32 (2011). Therefore, CMS was under no obligation to
respond to Petitioner’s discovery demands.

Although Petitioner did not obtain additional information from the CMS contractor
concerning the factual basis for the revocation, Petitioner failed to file a timely CAP
based on the information provided to Petitioner with the initial determination. Therefore,
Petitioner lost the opportunity to file a CAP. In any event, review of a CAP is not within
an ALJ’s jurisdiction. See 42 C.F.R. § 405.809 (2014); DMS Imaging, Inc., DAB No.
2313, at 5 (2010).

Petitioner also argues that the CMS contractor’s alleged failure to provide sufficient
notice regarding the basis for revocation prevented Petitioner from setting forth an
effective defense. However, Petitioner conceded that, in the present proceeding, CMS’s
appendix to its pre-hearing brief “lists alleged deficient findings with particularity. It is
exactly what Undersigned requested multiple times.” P. Br. at 14. As explained in the
following quote, CMS’s use of its brief (CMS Br. at 10-11) to clarify its exact factual
position as to Petitioner’s alleged violation is sufficient to provide Petitioner with notice
of the basis for CMS’s revocation.

As we outlined in the Case Background section, CMS
explained and clarified the factual and legal bases for the
revocation in briefs supporting its motion for summary
disposition. The Board has held that a federal agency may
clarify its reasons for a challenged determination, or assert
new reasons for that determination, during the ALJ
proceeding as long as the non-federal party has adequate
notice of the reasons and a reasonable opportunity to respond
during that proceeding.

To the extent that Petitioner is claiming that the revocation
should be overturned because he lacked sufficient notice of
the basis of CMS's revocation determination at the
reconsideration stage . . . we stress that Petitioner
subsequently received a de novo hearing before the ALJ
concerning the validity of the revocation determination. In
general, the ALJ proceeding is not an appellate or quasi-
appellate review of the adequacy of the federal agency's
decision-making or review process. Rather, the ALJ hearing
under 42 C.F.R. Part 498 is a de novo proceeding in which
the ALJ determines the legality of the challenged
determination based on the evidence presented in that
proceeding.

Fady Fayad, M.D., DAB No. 2266, at 10-11 (2009) (citations omitted). I conclude that
CMS’s pre-hearing brief provided Petitioner with sufficient notice of the documents
Petitioner failed to provide to CMS, which formed the basis of the revocation. Further,
Petitioner had plenty of time to respond to the additional information provided in CMS’s
brief, filed on September 11, 2015, because Petitioner ultimately filed his pre-hearing
brief more than three and a half months later on December 31, 2015, and his proposed
exhibits nearly four months later on January 4, 2016. Therefore, Petitioner received a full
opportunity to defend himself in this proceeding.

V. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS.
Consequently, I affirm CMS’s determination to revoke Petitioner’s Medicare enrollment
and billing privileges effective March 1, 2015.

/s/
Scott Anderson
Administrative Law Judge
